Citation Nr: 0019722	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-32 684A	)	DATE
	)
	)


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error in a February 19, 1981 decision denying 
entitlement to service connection for the cause of the 
veteran's death.

(The separate issue of entitlement to an effective date prior 
to July 1, 1992 for the grant of dependency and indemnity 
compensation, also currently before the Board, will be 
addressed in a separate decision.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1945.  He died February 11, 1980, and the appellant is his 
widow.

In an October 1999 letter, the Board of Veterans' Appeals 
(Board) informed the appellant that it had decided to review 
its February 19, 1981 decision on the grounds of clear and 
unmistakable error (CUE).  The appellant responded to this 
letter in the same month with a request to review the claims 
file, and, in December 1999, she filed her own motion for 
revision of the February 19, 1981 Board decision on the basis 
of CUE.


FINDINGS OF FACT

1.  In a decision issued on February 19, 1981, the Board 
denied the appellant's claim for service connection for the 
cause of the veteran's death.

2.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board at the time of the February 19, 1981 decision.

3.  The February 19, 1981 decision did not involve improper 
application of statutory and regulatory provisions extant at 
the time of the decision.



CONCLUSION OF LAW

The February 19, 1981 decision, in which the Board denied 
entitlement to service connection for the cause of the 
veteran's death, does not contain clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 1999), the Board 
has, for the first time, been granted the authority to revise 
a prior decision of the Board on the grounds of CUE.  A claim 
requesting review under the new statute may be filed at any 
time after the underlying decision is made.  Pursuant to 
VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's new authority 
applies to any claim pending on or filed after November 21, 
1997, the date of enactment of the statute.  See 38 C.F.R. 
§ 20.1400 (1999). 

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.1400 (1999). 

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (1999).  

The record to be reviewed for clear and unmistakable error in 
a prior Board decision must be based on the record and the 
law that existed when that decision was issued. To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (1999).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill the VA's duty to assist 
the claimant with the development of facts relevant to his or 
her claim; or (3) a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (1999).  CUE 
also does not encompass the otherwise correct application of 
a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (1999).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) in regard to the issue of CUE in 
an RO rating decision provide a further framework for 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  
"It is a kind of error, of fact or of law, that when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds cannot differ, that the results 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In this case, the appellant has argued, in essence, that CUE 
should be found in the February 19, 1981 Board decision 
because the Board allegedly erred in concluding that a 
mediastinal mass identified during service was benign and 
that radiation treatment received by the veteran during 
service for this mass was not causally related to the 
metastatic carcinoma which caused his death.

Under the laws and regulations of the VA in effect at the 
time of the February 19, 1981 Board decision, service 
connection was warranted for a disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C. § 310 (1974).  Where a veteran served 90 
days or more during a period of war and a carcinoma became 
manifest to a degree of ten percent within one year from the 
date of termination of such service, such disease was to be 
presumed to have been incurred in service, even if there was 
no evidence of such disease during the period of service.  
This presumption was rebuttable by affirmative evidence to 
the contrary.  38 U.S.C. § 312 (1974); 38 C.F.R. § 3.307 
(1980).  Service connection was also warranted for a 
disability proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310 (1980).

Additionally, to establish service connection for the cause 
of a veteran's death, the evidence must have shown that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to have been considered 
the cause of death, it must singly or with some other 
condition have been the immediate or underlying cause, or 
have been etiologically related.  For a service-connected 
disability to have constituted a contributory cause, it was 
not sufficient to show that it casually shared in producing 
death.  Rather, it must have been shown that there was a 
causal connection.  38 U.S.C. § 410 (1974 & Supp. IV 1980); 
38 C.F.R. § 3.312 (1980).

The Board, in its February 19, 1981 decision, set forth the 
relevant evidence of record.  The Board noted that the 
veteran's official death certificate indicated that his death 
was caused by cardiorespiratory failure due to metastatic 
carcinoma, primary unknown, and that this carcinoma was 
initially identified in approximately 1979, well over three 
decades following his separation from service.  The Board 
also noted that in 1943, during service, a mediastinal mass 
was detected.  In June 1944, the veteran underwent surgery to 
remove this mass, but it was found to be inoperable.  
Although the mass was postoperatively diagnosed as a 
malignant, mediastinal tumor, a pathological examination of 
the biopsied specimen taken during the operation established 
that the mass was, in actuality, a hemangioma of the anterior 
mediastinum that the Board described as benign, rather than 
malignant, in nature.  The Board also noted that the veteran 
received radiation treatment for this hemangioma during 
service but found that, despite the appellant's contentions, 
there was no evidence that these radiation treatments had 
caused the carcinoma that led to the veteran's death.  As 
such, the Board denied the claim of entitlement to service 
connection for the cause of the veteran's death.

In reviewing the facts of this case, the Board observes that 
there is no indication, and the appellant has not alleged, 
that the correct facts, as they were known at the time, were 
not before the Board at the time of the issuance of the 
February 19, 1981 decision.  There is also no indication that 
the correct laws and regulations were incorrectly applied.  
Rather, the Board applied the relevant laws and regulations 
described above, specifically 38 U.S.C. §§ 310, 312, and 410 
(1974 & Supp. IV 1980) and 38 C.F.R. §§ 3.307, 3.310, and 
3.312 (1980), and found that the medical evidence of record 
did not support an etiological relationship between the cause 
of the veteran's death and either the in-service hemangioma 
of the anterior mediastinum or the radiation treatments that 
the veteran underwent during service.  As such, the Board 
finds that, in the February 19, 1981 decision, the Board 
correctly applied the statutory and regulatory provisions in 
effect at that time.

The Board has considered the appellant's argument that the 
Board incorrectly decided her claim in the February 19, 1981 
decision because of the findings that the mediastinal mass 
was benign and that the in-service radiation treatments were 
unrelated to the carcinoma that led to the veteran's death, 
but, as noted above, the mere misinterpretation of facts, as 
alleged by the appellant, does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. at 253.  Furthermore, a 
disagreement as to how the facts were weighed or evaluated 
does not constitute CUE.  See 38 C.F.R. § 20.1403(d) (1999).  
The Board is also mindful that the RO, in January 1997, 
granted the claim of entitlement to service connection for 
the cause of the veteran's death that had previously been 
denied in the February 1981 Board decision.  However, this 
grant followed further evidentiary development that took 
place after the February 1981 Board decision, and 
subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. at 235-36.

The Board also notes the argument that there was error in the 
Board's February 1981 decision in its failure to assist the 
appellant by obtaining a medical opinion on the question of 
the cause of the veteran's death as requested by the 
appellant at that time, and that had such an opinion been 
obtained, a favorable decision would have resulted.  However, 
as noted above, failure to fulfill VA's duty to assist a 
claimant with the development of facts relevant to his or her 
claim is not clear and unmistakable error.  See 38 C.F.R. 
§ 20.1403(d); Tetro v. West, 13 Vet. App. 404, 409 (2000) 
(citations omitted).

In short, there is no indication that the Board failed to 
correctly apply the statutory and regulatory provisions 
extant at the time of the February 19, 1981 decision to the 
correct facts as they were known at the time.  In the absence 
of the kind of error of fact or law which would compel the 
conclusion that the result would have been manifestly 
different but for error, there is simply no basis upon which 
to find CUE in the Board's February 19, 1981 decision.  The 
appellant's motion must, therefore, be denied.


ORDER

In the absence of clear and unmistakable error in the 
February 19, 1981 Board decision denying service connection 
for the cause of the veteran's death, the appeal is denied.



		
	S. L. KENNEDY
Member, Board of Veterans' Appeals

 


